DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 – 14, drawn to cookware made from a bonded multi-layer blank assembly, classified in A47J 36/04 (CPC).
Claims 15 – 20, drawn to a method of making cookware, classified in B23K 20/00 (CPC).
The inventions are independent or distinct, each from the other because:
	Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, at least (2) applies.
	For example, the process of claim 15 in Invention II requires pressing a blank assembly by applying a force in a direction perpendicular to a plane of layers in the blank assembly.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Bojan Popovic (Reg. No. 66,737) on 19 October 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1 – 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, claim 2 recites “a surface of the second metal layer surrounding the cavity is metallurgically bonded to the first metal layer, said surface being preferably planar” (ll. 1 – 3 of the claim).

	In the case of claim 2, it is not clear whether the surface is required to be planar or not.  Therefore, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Groll ‘895 (US 2017/0157895 A1) in view of Groll ‘405 (US 2015/0313405 A1).
	Regarding claim 1, Groll ‘895 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “multi-layer bonded composite wall structure”: e.g. Fig. 1 – 7; ¶¶ [0007] – [0082]), the cookware comprising: 
4, 4’, 4’’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0014], [0032], [0033], [0037], [0039], [0044] – [0046], [0050] – [0052], [0056], [0058], [0063], [0066] – [0068], [0070], [0072], [0076], [0079], [0080]); 
	a second metal layer having a cavity with a plurality of spaced-apart posts protruding from a bottom surface of the cavity (“intermediate metal element”, “metal core plate”, e.g. “metal core plate” 14, 14a, 14b, 14’’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0010], [0013], [0033], [0034], [0037] – [0040], [0042], [0044] – [0046], [0051] – [0054], [0059], [0063], [0079], [0081], [0082]); and 
	a perforated graphite layer having a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“perforated graphite plate” having “spaced-apart holes”, a portion of the “intermediate metal element”/“metal core plate” extending through the “spaced-apart holes” to metallurgically bond with the “upper plate”, e.g. “perforated graphite plate” 10, 10a, 10b with “holes” 12: e.g. Fig. 1; ¶¶ [0008] – [0014], [0033] – [0040], [0042], [0044] – [0047], [0051], [0055], [0060] – [0063], [0065], [0066], [0069], [0073] – [0076], [0078] – [0082]).
	With respect to Groll ‘895 disclosing the second metal layer having the cavity, the examiner observes the following:
	First, Groll ‘895’s cookware is, e.g., a frying pan formed by shaping the multi-layer blank assembly as a unit therefore comprises a cavity as a result of, e.g., a frying pan shape where the spaced-apart posts are provided in a “bottom portion” thereof (e.g. Fig. 4; ¶¶ [0010], [0012], [0019], [0034], [0042]).
	Second, Groll ‘895 discloses perforated graphite layer has a diameter smaller than either of the first or second metal layers such that the first and second metal layers metallurgically bond to one another through holes in the perforated graphite layer whereby the perforated graphite member is embedded in the second metal layer (e.g. Fig. 1 – 7; Fig. 3 in particular demonstrates the embedding; ¶¶ [0010], [0012], [0034], [0038]).
	Accordingly, Groll ‘895 discloses a second metal layer having a cavity as claimed.

	Groll ‘405 discloses cookware made from a bonded multi-layer blank assembly (“cookware” made from a “bonded, multi-layer composite”: e.g. Fig. 1 – 8; ¶¶ [0007] – [0030]), the cookware comprising: 
	a first metal layer (“upper layer”, e.g. “upper disc” 4: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0022], [0026], [0030]); 
	a second metal layer having a plurality of spaced-apart posts protruding from a surface of the second metal layer (“lower layer” with aluminum plugs or pins thereon, e.g. “lower disc” 8 with “pin” or “plug” 32: e.g. Fig. 1 – 8; ¶¶ [0007], [0011], [0012], [0022], [0026], [0030]); and 
	a perforated graphite layer having a thickness of, e.g., about 0.040 inches (1.016 mm) and a plurality of spaced-apart holes formed therethrough, wherein the perforated graphite layer is positioned within the cavity of the second metal layer such that the plurality of spaced-apart posts extend through the plurality of spaced-apart holes, and wherein the second metal layer is metallurgically bonded to the first metal layer at least via the plurality of spaced-apart posts (“graphite disc” with holes accommodating the plugs or pins, e.g. “graphite disc” 6’: e.g. Fig. 1 – 8; ¶¶ [0007], [0008], [0010], [0012], [0029], [0030]).
	Groll ‘405 states a perforated graphite layer of the above thickness is useful for radial transmission of thermal energy and therefore avoid high heat transmission to a cooking surface (e.g. ¶ [0029]).  Groll ‘895 states such a function avoids hot spots (e.g. ¶ [0036]), which one of ordinary skill in the art would have understood to mean that the risk of burning food cooked with the cookware is reduced.
	Therefore, in order to successfully form cookware which avoids hot spots, it would have been obvious to employ a thickness of, e.g., about 0.040 inches as Groll ‘405 discloses for Groll ‘895’s perforated graphite layer.
	While Groll ‘895 discloses thicknesses of a perforated graphite layer between 0.0010 in. and 0.0050 in. (e.g. ¶¶ [0010], [0012], [0034], [0055], [0069]), the examiner observes Groll ‘895 does not explicitly require such a thickness to be used, and in particular Groll ‘895 states in the cited passages such thicknesses are exemplary.  Therefore, the fact Groll ‘405 discloses a different thickness which achieves the same effects is not considered a teaching away.
Regarding claim 2, in addition to the limitations of claim 1, Groll ‘895 discloses a surface of the second metal layer surrounding the cavity is metallurgically bonded to the first metal layer, e.g. said surface being planar (e.g. Fig. 1 – 8; ¶¶ [0010], [0012], [0034], [0038]).
	Regarding claim 3, in addition to the limitations of claim 1, Groll ‘895 discloses a depth of the cavity is the same as the thickness of the perforated graphite layer (per the discussion of what a cavity is in claim 1 with respect to an embedded perforated graphite layer) or larger than the thickness of the perforated graphite layer (per the discussion of what a cavity is in claim 1 with respect to the cookware as a whole).
	Regarding claim 4, in addition to the limitations of claim 1, Groll ‘895 discloses the plurality of spaced-apart posts have, e.g., a circular cross-section (as suggested by the spaced-apart holes being defined by a diameter: e.g. ¶¶ [0010], [0012], [0035], [0062], [0075]).
	Regarding claim 5, in addition to the limitations of claim 1, Groll ‘895 discloses the perforated graphite layer is made from anisotropic graphite (pyrolytic graphite which transmits thermal energy radially rather than axially: e.g. ¶ [0036]).
	Regarding claim 6, in addition to the limitations of claim 1, Groll ‘895 discloses the first metal layer is made of aluminum (e.g. ¶¶ [0012], [0046], [0067]).
	Regarding claim 7, in addition to the limitations of claim 1, Groll ‘895 discloses the first metal layer is made of stainless steel (e.g. ¶¶ [0010], [0012], [0032], [0045], [0056], [0070]).
	Regarding claim 8, in addition to the limitations of claim 1, Groll ‘895 discloses the second metal layer is made of aluminum (e.g. ¶¶ [0010], [0038], [0046], [0053]).
	Regarding claim 9, in addition to the limitations of claim 1, Groll ‘895 discloses the cookware further comprises a third metal layer metallurgically bonded to a planar side of the second metal layer opposite the cavity (“lower plate” forming “outer metal layer”, e.g. “lower plate” 8, 8’: e.g. Fig. 1 – 7; ¶¶ [0008] – [0014], [0032] – [0034], [0037] – [0040], [0042], [0044] – [0046]).
	Regarding claim 10, in addition to the limitations of claim 9, Groll ‘895 discloses the third metal layer is made of stainless steel (e.g. ¶¶ [0010], [0012], [0032]).
Regarding claim 11, in addition to the limitations of claim 9, Groll ‘895 discloses the second metal layer comprises an outer metal layer and a central metal layer received within a central opening of the outer metal layer, and wherein the cavity is provided on the central metal layer (e.g. Fig. 5; ¶ [0044]).
	Regarding claim 12, in addition to the limitations of claim 11, Groll ‘895 discloses the outer metal layer is thinner than the central metal layer (“lower plate” thickness of “about 0.015 to 0.03 inches” versus “metal core plate” thickness of “about 0.032 to 0.040 inches”: e.g. ¶¶ [0032], [0038], [0054], [0057], [0068], [0071]).
	Regarding claim 13, in addition to the limitations of claim 9, Groll ‘895 discloses the first metal layer comprises a first sub-layer made of aluminum (e.g. Fig. 5; ¶¶ [0010], [0038], [0046], [0053]) and a second sub-layer made of stainless steel (e.g. Fig. 5; ¶¶ [0010], [0012], [0032], [0045], [0056], [0070]).
	More specifically, the second sub-layer corresponds to the “upper plate” 4 in Groll ‘895’s Fig. 5, and the first sub-layer corresponds to the “metal core plate” 14 most adjacent thereto, such that a lower “metal core plate” 14 corresponds to the second metal layer.
	Regarding claim 14, in addition to the limitations of claim 13, Groll ‘895 discloses the second metal layer is metallurgically bonded to the first sub-layer of the first metal layer (e.g. ¶ [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783